 

PROMISSORY NOTE

 

$38,000.00 Date: February 1, 2016

 

FOR VALUE RECEIVED, the undersigned, Skinvisible, Inc., of 6320 South Sandhill
Road, Suite 10, Las Vegas, NV 89120 promises to pay to the order of Victor
Voebel Jr. (“Lender”), whose address is 12 Massey Row, Sugar Land, Texas 77479,
or such other place as the Lender may designate in writing to the undersigned,
the principal sum of Thirty Eight Thousand Dollars ($38,000.00), together with
interest thereon from date hereof until paid, at the rate of ten percent (10%)
per annum as follows: The entire principal and interest amount shall be repaid
on or before February 15, 2017. As payment for the loan the company agrees to
gift 400,000 shares of Skinvisible, Inc at a deemed value of $0.02 per share.

 

All or any part of the aforesaid principal sum may be prepaid at any time and
from time to time without penalty.

 

Upon written request by Lender, the principal of this loan may be converted to
common shares of Skinvisible, Inc. at the price of $0.02 per share plus ½
warrant at any time up until February 1, 2017. Warrants shall be issued at $0.02
per share and may be converted equal to 1 share for every 2 warrants issued and
shall expire 1 year from conversion of the loan conversion date.

 

This note is made and executed under, and is in all respects governed by, the
laws of the State of Nevada.

 

/s/ Terry Howlett

President & CEO

Skinvisible, Inc.

